 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                     ***
10
     BANK OF AMERICA, N.A.,                  )
11                                           )
                                  Plaintiff, )
12                                           )              Case No. 3:17-cv-00087-MMD-WGC
     vs.                                     )
13                                           )
     TOWNHOUSE GREENS ASSOCIATION,           )
14   INC. and THUNDER PROPERTIES, INC.,      )
                                             )
15                             Defendants. )
                                             )
16
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
17                     MOTION FOR PARTIAL SUMMARY JUDGMENT
                                    (Second Request)
18
            COMES NOW, Defendants, THUNDER PROPERTIES, INC. and TOWNHOUSE
19
     GREENS ASSOCIATION, INC.; and Plaintiff, BANK OF AMERICA, N.A., by and through
20
     their undersigned counsel, and hereby stipulate and agree as follows:
21
            1.      On April 2, 2019, Plaintiff filed a Motion for Partial Summary Judgment herein
22
                    [ECF #40]. Responses to said Motion are were originally due on April 23, 2019.
23
            2.      On April 23, 2019, the parties submitted a stipulation to extend the time to
24
                    respond to the subject motion until May 14, 2019. [ECF #41]. Said stipulation
25
                    was approved by the Court on the same date. [ECF #42].
26
            3.      The parties continue to be engaged in settlement discussions and prefer to devote
27
                    their time and resources to an effort to amicably resolve the instant matter prior to
28
                                                Page 1 of 3                                336 Smithridge Park
 1                engaging in further litigation.

 2         4.     In addition, Defendants’ counsel have been required to devote time and attention

 3                to numerous other pending legal matters since the filing of the Motion for

 4                Summary Judgment which have detracted from the time available prepare

 5                responses.

 6         5.     Defendants shall be granted an additional extension of time until May 28, 2019, in

 7                which to respond to the Plaintiff’s Motion for Partial Summary Judgment.

 8         6.     Plaintiff shall have an extension of time until June 11, 2019 in which to file any

 9                Replies.

10         7.     This Stipulation is made in good faith and not for purpose of delay.

11         Dated this   13th          day of May, 2019.

12   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN, LLP
13
14
      /s/ Timothy E. Rhoda                            /s/ Melanie D. Morgan
15   TIMOTHY E. RHODA, ESQ.                          MELANIE D. MORGAN, ESQ.
     Nevada Bar No. 7878                             Nevada Bar No. 8215
16   9120 West Post Road, Suite 100                  1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                         Las Vegas, NV 89134
17   (702) 254-7775                                  (702) 634-5000
     croteaulaw@croteaulaw.com                       donna.wittig@akerman.com
18   Attorney for Defendant                          Attorney for Plaintiff
     Thunder Properties, Inc.                        Bank of America, N.A.
19
     TYSON & MENDES LLP
20
21
      /s/ Christopher A. Lund
22   CHRISTOPHER AMMON LUND, ESQ.
     Nevada Bar No. 12435
23   3960 Howard Hughes Parkway
     Suite 600
24   Las Vegas, NV 89169                             IT IS SO ORDERED.
     702-724-2648
25   clund@tysonmendes.com
     Attorney for Defendant                          By:
26   Townhouse Greens Association, Inc.                       Judge, U.S. District Court
                                                     Dated:    May 15, 2019
27
28
                                               Page 2 of 3                                 336 Smithridge Park
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           14th       day of May, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR PARTIAL

 5   SUMMARY JUDGMENT (Second Request) to the following parties:

 6         Rex D. Garner                             Christopher Ammon Lund
           Akerman LLP                               Tyson & Mendes LLP
 7         1635 Village Center Circle, Suite 200     3960 Howard Hughes Parkway
           Las Vegas, NV 89134                       Suite 600
 8         702-634-5007                              Las Vegas, NV 89169
           702-380-8572 (fax)                        702-724-2648
 9         rex.garner@akerman.com                    702-938-1048 (fax)
           Attorney for Plaintiff                    clund@tysonmendes.com
10         Bank of America, N.A.                     Attorney for Defendant
                                                     Townhouse Greens Association, Inc.
11         Melanie D Morgan
           Akerman LLP                               Thomas E. McGrath
12         1635 Village Center Circle, Suite 200     Tyson & Mendes, LLP
           Las Vegas, NV 89134                       3960 Howard Hughes Parkway
13         (702) 634-5005                            Suite 600
           (702) 380-8572 (fax)                      Las Vegas, NV 89169
14         melanie.morgan@akerman.com                702-724-2648
           Attorney for Plaintiff                    702-938-1048 (fax)
15         Bank of America, N.A.                     tmcgrath@tysonmendes.com
                                                     Attorney for Defendant
16         Donna M. Wittig                           Townhouse Greens Association, Inc.
           Akerman LLP
17         1635 Village Center Circle, Suite 200
           Las Vegas, NV 89134
18         (702) 634-5000
           donna.wittig@akerman.com
19         Attorney for Plaintiff
           Bank of America, N.A.
20
21
                                               /s/ Timothy E. Rhoda
22                                             An employee of ROGER P. CROTEAU &
                                               ASSOCIATES, LTD.
23
24
25
26
27
28
                                             Page 3 of 3                              336 Smithridge Park
